Citation Nr: 1722538	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  08-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) on or after October 12, 2006.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1974.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board most recently remanded the PTSD claim for further development in November 2015, and the case has since been returned to the Board for appellate review.  The detailed procedural history of that portion of the appeal until that time is provided in that remand, including the proceedings before the United States Court of Appeals for Veterans Claims (Court).  Those proceedings were based on the prior appealed Board decision as to the effective date assigned for the grant of service connection for PTSD.

In the November 2015 remand, the Board determined that the Veteran did not express disagreement with the April 2014 rating decision addressing the retroactive initial evaluations assigned for PTSD prior to October 12, 2006.  The Board has again reviewed the claims file and finds no reason to disturb that finding.  As such, the PTSD issue on appeal remains as stated above.  The Board also noted that the Veteran did not submit a timely substantive appeal to the issues of entitlement to service connection for peripheral neuropathy of the upper extremities and entitlement to higher initial evaluations for tinnitus and bilateral hearing loss, as addressed in the September 2013 rating decision and remanded by the Board in March 2014 for issuance of a statement of the case (SOC).  Nevertheless, the RO later determined that the Veteran had submitted a timely substantive appeal as to those issues from the September 2013 rating decision.  See July 21, 2015, substantive appeal with RO notations; November 2016 RO email correspondence with Veteran's representative.

In the November 2016 email correspondence, the RO requested clarification from the Veteran's representative as to whether the Veteran wanted to pursue the appeal as to the tinnitus and hearing loss claims, in addition to the bilateral upper extremity peripheral neuropathy claim, as the representative's November 2016 written statement (VA Form 646) only addressed the peripheral neuropathy issue.  The RO further indicated that, if the Veteran did want to pursue the appeal as to higher evaluations for hearing loss and tinnitus, the representative should respond with a new VA Form 646.  The representative responded that the only issue should be peripheral neuropathy of the bilateral upper extremities and did not submit a new VA Form 646.  See also November 2016 written statement (Veteran indicating that most recent substantive appeal form filed was a formal final appeal for peripheral neuropathy only).  Thereafter, the RO certified only the peripheral neuropathy issue to the Board.  See November 2016 certification of appeal.  Based on the foregoing, the Board finds that the determination made by the RO is consistent with the request of the Veteran and his representative to continue the appeal from the September 2013 rating decision only as to the bilateral upper extremity peripheral neuropathy claim.

Regarding the PTSD claim, a telephone interview was held with a Decision Review Officer in November 2008, and a hearing was held before the undersigned Veterans Law Judge at the RO in July 2016.  Transcripts of both proceedings are of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Veteran also requested a hearing before the Board in his July 2015 substantive appeal for the bilateral upper extremity peripheral neuropathy claim; however, he cancelled his request in October 2016 and November 2016 written statements.  Thus, his hearing request is considered withdrawn.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

In the March 2014 and November 2015 decisions, the Board referred the issue of service connection for peripheral neuropathy of the lower extremities.  It appears that the RO has started action on that matter, but it remains pending.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.

The issues of entitlement to a higher initial evaluation for PTSD on or after October 12, 2006, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper extremities is related to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities is proximately due to or the result of service-connected diabetes mellitus type II.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for peripheral neuropathy of the upper extremities.

In an April 2011 rating decision, the RO granted service connection for diabetes mellitus type II on a presumptive basis (due to herbicide exposure).  The VA treatment records show that he was diagnosed with that disorder in 2009.  In the September 2013 rating decision, the RO denied service connection for bilateral upper extremity peripheral neuropathy, finding that the Veteran did not have a current diagnosis.

The Veteran was afforded a VA examination in September 2013 in connection with this claim; however, the examiner determined that diabetic peripheral neuropathy was not found on examination.  In so finding, the examiner indicated that diabetes was an incidental finding and a recent diagnosis and that peripheral neuropathy usually develops over a longer period of uncontrolled high blood sugar.

The Veteran was later afforded a VA examination in connection with a claim for service connection for bilateral lower extremity peripheral neuropathy in December 2016; however, the examiner also tested his upper extremities.  The examiner noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy in his upper extremities.  Following neurologic examination, the examiner determined that the Veteran had upper extremity diabetic peripheral neuropathy.  The examiner also noted that the Veteran's diabetes mellitus was documented in VA treatment records prior to his peripheral neuropathy.

Based on the foregoing, the Board finds that the Veteran now has a diagnosis of upper extremity peripheral neuropathy that is related to his service-connected diabetes mellitus type II.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  Although the December 2016 VA examiner's opinion focused on the lower extremities, the Board finds that she provided a current diagnosis of upper extremity peripheral neuropathy based on a contemporaneous examination of the Veteran during which a history was solicited from him that is consistent with the record.  Therefore, the Board concludes that service connection for peripheral neuropathy of the upper extremities is warranted. 


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to service-connected type II diabetes mellitus type is granted.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claim.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records related to the PTSD claim, as detailed in the directives below.

The Veteran was most recently provided a VA examination in April 2013, and a clarifying VA medical opinion was obtained in March 2016 on the question of employability.  He also submitted a PTSD Disability Benefits Questionnaire (DBQ) evaluation from his new mental health treatment provider (E.S., L.C.S.W.) in August 2016.  In that report, it was noted that symptoms that applied to the Veteran's diagnoses included a difficulty in establishing and maintaining effective work and social relationships, as well as an inability to establish and maintain effective relationships, with a finding of total occupational and social impairment.  However, during the Board hearing around that same time, the Veteran testified that he had a good relationship with his brother, cousin, and daughter.  See July 2016 Bd. Hrg. Tr. at 25-26.  Based on the foregoing, the record is somewhat unclear as to the current severity and manifestations of this disability, and an additional VA examination is needed.  

The AOJ will also have an opportunity to review the evidence added to the claims file since the March 2016 supplemental SOC (SSOC) for this claim for preparation of another SSOC if necessary.

Finally, the RO denied entitlement to TDIU in an unappealed April 2011 rating decision.   During the Board hearing, the Veteran testified that he retired "mostly because of the disability, [he] couldn't handle work anymore."  See Bd. Hrg. Tr. at 26.  In the August 2016 DBQ evaluation, E.S. found that the Veteran's mental health diagnoses resulted in total occupational impairment.  Thus, the issue of TDIU has been raised by the record again, subsequent to the prior final denial, and, as such, the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from E.S., L.C.S.W. at Park Place Center.  See April 2016 written statement (first appointment scheduled for later that month); July 2016 Bd. Hrg. Tr. at 20-22 (Veteran reported that he began seeing this treatment provider a month or two prior to the hearing).

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria and discuss the level of social and occupational impairment attributable to the disability.

If the examiner is unable to distinguish between the symptoms, social impairment, and occupational impairment associated with the service-connected PTSD and any symptoms, social impairment, and occupational impairment associated with a nonservice-connected disorder, he or she should state so in the report and provide an explanation.  See, e.g., February 2007, February 2011, and April 2013 VA examination reports with March 2016 clarifying opinion; August 2016 DBQ evaluation from non-VA treatment provider (discussing multiple mental health diagnoses during the appeal period).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, including all evidence received since the March 2016 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


